  Case 15-09351         Doc 53     Filed 10/02/18 Entered 10/02/18 13:35:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09351
         MARIA I FLORES
         DANIEL FLORES
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/17/2015.

         2) The plan was confirmed on 09/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/02/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,368.00.

         10) Amount of unsecured claims discharged without payment: $36,097.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09351      Doc 53        Filed 10/02/18 Entered 10/02/18 13:35:57                   Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $1,218.28
       Less amount refunded to debtor                             $1.91

NET RECEIPTS:                                                                                  $1,216.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                      $54.67
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $54.67

Attorney fees paid and disclosed by debtor:                $4,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
BANK OF AMERICA NA              Unsecured          30.00        632.85        632.85          42.19         0.00
BEST SERVICE CO                 Unsecured         182.00           NA            NA            0.00         0.00
COMCAST                         Unsecured         241.00           NA            NA            0.00         0.00
COMMONWEALTH EDISON             Unsecured         691.56      1,072.50      1,072.50          71.50         0.00
COMMONWEALTH EDISON             Unsecured         213.57           NA            NA            0.00         0.00
Consumer Recovery Asso          Unsecured         471.00           NA            NA            0.00         0.00
DIVERSIFIED CONSULTANTS INC     Unsecured           0.00           NA            NA            0.00         0.00
FIRSTSOURCE ADVANTAGE LLC       Unsecured         632.85           NA            NA            0.00         0.00
FUTURE FINANCE CO               Unsecured      2,177.52         749.52      2,177.52        145.17          0.00
FUTURE FINANCE CO               Secured              NA       1,428.00      1,428.00           0.00         0.00
HARVARD COLLECTION SERVICE      Unsecured         356.94           NA            NA            0.00         0.00
INTEGRITY ADVANCE               Unsecured         362.50           NA            NA            0.00         0.00
LINEBARGER GOGGAN BLAIR & SAM   Unsecured      2,902.00            NA            NA            0.00         0.00
LVNV FUNDING                    Unsecured         334.65        418.32        418.32          27.89         0.00
Midwest Imaging Professionals   Unsecured         173.00           NA            NA            0.00         0.00
MIDWEST TITLE LOANS             Secured              NA       3,100.00      3,100.00           0.00         0.00
MIDWEST TITLE LOANS             Unsecured           0.00          0.00      3,100.00        206.67          0.00
MIRAMED REVENUE GROUP           Unsecured         326.85           NA            NA            0.00         0.00
MOUNT SINAI HOSPITAL            Unsecured      9,981.16            NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      3,402.59         697.42        697.42          46.50         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      3,402.59       4,183.71      4,183.71        278.91          0.00
PLAZA RECOVERY INC              Unsecured      1,053.59            NA            NA            0.00         0.00
PLAZA RECOVERY INC              Unsecured         362.50           NA            NA            0.00         0.00
PREMIER BANK CARD               Unsecured         175.00           NA            NA            0.00         0.00
QC FINANCIAL SVCS               Unsecured          10.00           NA            NA            0.00         0.00
SINAI MEDICAL GROUP             Unsecured         440.00           NA            NA            0.00         0.00
SPRINT NEXTEL                   Unsecured      1,288.00            NA            NA            0.00         0.00
ST ANTHONY HOSPITAL             Unsecured         338.11           NA            NA            0.00         0.00
TCF BANK                        Unsecured         212.00           NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA         582.07        582.07          38.81         0.00
UNIVERSITY PATHOLOGISTS         Unsecured          71.30           NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-09351       Doc 53      Filed 10/02/18 Entered 10/02/18 13:35:57                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
US CASH LLC DBA LOAN MACHINE   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED GREAT LAKES      Unsecured      4,327.00         4,560.94     4,560.94         304.06         0.00
VICTORIAS SECRET               Unsecured          40.00             NA           NA             0.00        0.00
WEST ASSET MANAGEMENT          Unsecured           0.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                   $4,528.00                 $0.00               $0.00
TOTAL SECURED:                                            $4,528.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                           $17,425.33             $1,161.70                  $0.00


Disbursements:

       Expenses of Administration                                 $54.67
       Disbursements to Creditors                              $1,161.70

TOTAL DISBURSEMENTS :                                                                           $1,216.37




UST Form 101-13-FR-S (09/01/2009)
  Case 15-09351         Doc 53      Filed 10/02/18 Entered 10/02/18 13:35:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
